Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         April 12, 2022

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the Personal Restraint of                         No. 55317-1-II
                                                                   Consolidated with
                                                                    No. 54177-7-II
 THEODORE ROOSEVELT RHONE,
                                                              UNPUBLISHED OPINION
                                 Petitioner.


        MAXA, J. – Theodore Rhone filed a personal restraint petition (PRP) regarding his 2005

conviction of first degree robbery. The conviction arose from an incident in which Rhone used a

gun to rob a fast food restaurant.

        Rhone was charged under RCW 9A.56.200(1)(a)(i), the alternative means for first degree

robbery that requires the person to be “armed with a deadly weapon.” But the to-convict jury

instruction referenced a different alternative means, “displays what appears to be a firearm”

under RCW 9A.56.200(1)(a)(ii). The jury convicted Rhone of first degree robbery under that

instruction, and also found that Rhone was armed with a firearm for purposes of a sentencing

enhancement. Rhone argues that the discrepancy between the information and the to-convict

jury instruction entitles him to a new trial.

        In 2019, this court dismissed a previous PRP in which Rhone made the same argument.

The court held that Rhone’s PRP was time barred because the judgment and sentence was valid

on its face, and even if he could avoid the time bar, he could not show actual and substantial

prejudice.
Nos. 55317-1-II / 54177-7-II


       We hold that Rhone’s PRP is successive and time barred. Accordingly, we dismiss his

PRP.

                                              FACTS
Background

       In 2003, Rhone, as a passenger in a car, pointed a gun at an attendant in a drive-through

window and demanded money. The State charged Rhone with first degree robbery under RCW

9A.56.200(1)(a)(i), alleging that he was “armed with a deadly weapon.” At trial, the State

proposed and the trial court gave a jury instruction stating that the jury could convict Rhone of

first degree robbery if it found that he displayed “what appears to be a firearm,” the alternative

means under RCW 9A.56.200(1)(a)(ii).

       The jury found Rhone guilty of first degree robbery, unlawful possession of a controlled

substance and unlawful possession of a firearm, and also found by special verdict that he was

armed with a firearm for purposes of a sentencing enhancement. The trial court sentenced Rhone

to life without the possibility of parole under the Persistent Offender Accountability Act, chapter

9.94A RCW.

Procedural History

       Rhone’s convictions were affirmed by this court and by the Supreme Court. State v.

Rhone, noted at 137 Wn. App. 1046, 2007 WL 831725, at *14 (Rhone I), aff’d, 168 Wn.2d 645,

229 P.3d 752 (2010) (Rhone II).

       Rhone then filed a series of personal restraint petitions challenging his convictions for

unlawful possession of a controlled substance and unlawful possession of a firearm. State v.

Rhone, No. 46960-0-II, slip op. at 1 (Wash. Ct. App. July 6, 2016) (unpublished) (Rhone III),

https://www.courts.wa.gov/opinions/pdf/D2%2046960-0-II%20Unpublished%20Opinion.pdf.

This court vacated those convictions and remanded to the trial court. Id. at 1-2. But the court



                                                 2
Nos. 55317-1-II / 54177-7-II


affirmed Rhone’s conviction for first degree robbery with a firearm enhancement. Id.at 10, 12-

13. Therefore, his life sentence remained unchanged.

        On remand, Rhone argued in the trial court that his first degree robbery conviction should

be reversed because the alternative means charged in the information was different than the

alternative means referenced in the to-convict instruction. The trial court determined that this

claim was time barred and transferred the claim to this court as a PRP. Rhone filed a direct

appeal of the trial court’s decision, but this court treated the claim as a PRP. State v. Rhone, No.

51517-2-II, slip op. at 6 (Wash. Ct. App. Dec. 17, 2019) (unpublished) (Rhone IV),

https://www.courts.wa.gov/opinions/pdf/D2%2051517-2-II%20Unpublished%20Opinion.pdf.

        Rhone argued in this court that “he was denied his due process right to be informed of the

charges against him because the jury instructions permitted conviction on an alternate means for

first degree robbery that was not included in the information.” Id. at 7. He asserted that this jury

instruction claim was not time barred because the original judgment and sentence was invalid on

its face. Id. at 10-12. This court rejected this argument, holding that the judgment and sentence

was valid on its face and therefore Rhone’s claim was time-barred. Id. at 12.

        In a footnote, the court stated:

        Even if Rhone could avoid the time bar by establishing facial invalidity, he cannot
        show actual and substantial prejudice. The jury made a specific finding that Rhone
        was armed with a firearm during the commission of the robbery, and we did not
        invalidate this special verdict in Rhone’s earlier appeal. The jury therefore found
        the fact necessary to support the charged means of being armed with a firearm.

Id. at 12 n.4 (citation omitted).

        Accordingly, this court dismissed Rhone’s petition. Id. at 13. The Supreme Court denied

review of Rhone’s petition.

        Before the mandate for Rhone IV was issued, Rhone filed this current PRP.




                                                 3
Nos. 55317-1-II / 54177-7-II


                                            ANALYSIS

       As in Rhone IV, Rhone again argues in his PRP that his first degree robbery conviction

should be reversed because the alternative means charged in the information was different than

the alternative means reference in the to-convict instruction. We conclude that Rhone’s PRP

must be dismissed as a successive petition that is untimely.

A.     LEGAL PRINCIPLES

       RCW 10.73.140 states as follows:

       If a person has previously filed a petition for personal restraint, the court of appeals
       will not consider the petition unless the person certifies that he or she has not filed
       a previous petition on similar grounds, and shows good cause why the petitioner
       did not raise the new grounds in the previous petition.

Further, “[i]f upon review, the court of appeals finds that the petitioner has previously raised the

same grounds for review . . . the court of appeals shall dismiss the petition.” RCW 10.73.140;

see also In re Pers. Restraint of Bell, 187 Wn.2d 558, 562, 387 P.3d 719 (2017).

       RCW 10.73.140 is jurisdictional; the Court of Appeals has no jurisdiction if it determines

that “the petitioner has previously raised similar grounds for relief.” Bell, 187 Wn.2d at 563.

However, RCW 10.73.140 does not apply to the Supreme Court. Id. at 563. RAP 16.4 allows

the Supreme Court to consider a petitioner’s successive petition for similar relief if good cause is

shown. Id. Therefore, if the Court of Appeals must transfer a petition to the Supreme Court if it

determines that good cause might apply to a successive petition asserting similar grounds. Id.

       There is an exception to this transfer rule. Id. at 564. If a petition is both successive and

untimely, the Court of Appeals must dismiss the petition as untimely rather than transfer it to the

Supreme Court. Id.

       Under RCW 10.73.090(1), a petitioner generally must file a PRP within one year after a

judgment becomes final. The one year time limit may be avoided if the judgment and sentence is



                                                  4
Nos. 55317-1-II / 54177-7-II


invalid on its face or was entered by a court without competent jurisdiction. RCW 10.73.090(1);

In re Pers. Restraint of Weber, 175 Wn.2d 247, 255, 284 P.3d 734 (2012). The time limit also

does not apply if the petition is based solely on one or more of the statutory exceptions to the

time limit listed in RCW 10.73.100. In re Pers. Restraint of Thomas, 180 Wn.2d 951, 953, 330

P.3d 158 (2014). The time bar created by RCW 10.73.090 is a mandatory rule with no “good

cause” or “ends of justice” exceptions. In re Pers. Restraint of Greening, 141 Wn.2d 687, 694, 9

P.3d 206 (2000).

B.     ANALYSIS

       Here, Rhone’s PRP is based on the same grounds as the petition this court addressed in

Rhone IV. This court dismissed the petition as time-barred, and also concluded that the petition

failed on the merits even if it was timely. Rhone IV, slip op. at 12 & n.4. Therefore, Rhone’s

current PRP is successive and we have no jurisdiction under RCW 10.73.140 to consider it.

       Because Rhone’s PRP is successive, we must dismiss the petition rather than transferring

it to the Supreme Court if the petition also is untimely. Bell, 187 Wn.2d at 564. As in Rhone IV,

Rhone argues that his PRP is not time-barred because his judgment and sentence is invalid on its

face. He claims that facial invalidity can be determined by reviewing the challenged jury

instruction. But we rejected that argument in Rhone IV, noting that no Washington case had

consulted jury instructions in determining facial invalidity. Rhone IV, slip op. at 11. This court

held that Rhone’s judgment and sentence was valid on its face. Id. at 12. And the Supreme

Court denied review. We agree. Therefore, Rhone’s current PRP is time-barred.

       Because Rhone’s PRP is successive and time barred, we must dismiss it rather than

transferring it to the Supreme Court. Bell, 187 Wn.2d at 564.




                                                 5
Nos. 55317-1-II / 54177-7-II


                                          CONCLUSION

        We dismiss Rhone’s PRP.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.
 We concur:



 GLASGOW, C.J.




 VELJACIC, J.




                                                  6